Case 5:18-cv-00621-EEF-KDM Document 87 Filed 08/25/21 Page 1 of 2 PageID #: 925




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

   TONY JOSEPH TABOR CIVIL ACTION NO. 18-0621-P

   VERSUS JUDGE ELIZABETH E. FOOTE

   JERRY GOODWIN, FT AL. MAG. JUDGE KAYLA D. MCCLUSKY


                                          JUDGMENT

          The Court has considered both the Report and Recommendation of the Magistrate

   Judge and the written objections thereto filed by Tony Tabor. After a de novo review of

   the record, the Court finds that the Magistrate Judge's Report and Recommendation is

   correct and that judgment as recommended therein is warranted.

          The Court, however, seeks to provide additional context to a statement contained

   in the Report and Recommendation. The Magistrate Judge wrote that "the primary injury

   for which [Tabor] seeks compensation is the damage to his mental health. Plainly, this

   does not constitute physical injury." Record Document 84, p. 7. The Court does not

   agree that mental health damage can never constitute or be manifested as a physical

   injury; instead, the impediment in this suit is that Tabor has failed to demonstrate a

   physical injury sufflcient to support his claim for mental health damage.

         Under 42 U.S.C. § 1997e(e), a prisoner cannot recover compensatory damages

   "for mental or emotional injury suffered while in custody without a prior showing of

   physical injury ...." 42 U.S.C. § 1997e(e). Thus, prisoners are required to demonstrate

   a physical injury to support their claim for emotional or mental suffering. Siglar v.

   Hightower, 112 F.3d 191, 194 (5th Cir. 1997). In other words, damages for mental or
Case 5:18-cv-00621-EEF-KDM Document 87 Filed 08/25/21 Page 2 of 2 PageID #: 926




    emotional injuries are non-recoverable, absent an accompanying physical injury. Geiger

    v. Jowers, 404 F.3d 371, 374-75 (5th dr. 2005). Here, Tabor has failed to make an

    adequate showing of a physical injury that would allow him to recover for the emotional

    and/or mental damages he allegedly suffered. Herman v. Holiday, 238 F.3d 660, 665

    (5th Cir. 2001). Because he has failed to make the requisite showing under § 1997e(e),

          IT IS ORDERED that Defendants are GRANTED JUDGMENT AS A MATTER

    OF LAW and that Plaintiff Tony Tabor's remaining claims are DISMISSED.

          IT IS FURTHER ORDERED that the parties' motions for summary judgment

    [Record Documents 77 and 80] are DENIED AS MOOT.

           THUS DONE AND SIGNED this 25th day of August, 2021.




                                           ELIZABETH ERMY F^QTE
                                           UNFTED STATES DISnjUCT JUDGE
